Opinión disidente del
Juez Asociado Señor Negrón García.
No podemos ser meros espectadores de este lamentable drama de la vida real. “Como veremos, al levantarse el telón —más que normas jurídicas frías— aparece la dolo-rosa realidad de aquello que todo el mundo sabe pero que intenta ignorar: las diferencias entre la medicina pública para los pobres y la privada.” (Énfasis suplido.) Martínez Cruz v. E.L.A., 126 D.P.R. 170, 171 (1990).
I
El 4 de diciembre de 1984 Luz Zenaida Hernández Ló-pez, joven de catorce (14) años, amaneció con náuseas, vó-mitos, fiebre y dolor abdominal. Sus padres Juan J. Her-nández Rivera y Haydeé López Colón la llevaron al Centro de Salud de Bayamón. Fue atendida por la Dra. Vilma Pagán. La lectura del pulso reflejó ochenta (80), la tempe-ratura 37°C, el peso ciento cuatro (104) libras y la respira-ción veinte (20). Se le practicó un urinálisis que indicó ser igual o mayor de 1.030 de gravedad específica en la orina. Mientras le realizaban el examen médico, su presión varió *916de 110/90 a 70/50, esta última tomada en ambos brazos. Del récord médico no surge un diagnóstico diferencial, sólo “síndrome premenstrual”. No hay constancia de que se ins-truyera a sus padres cómo atenderla en caso de que los síntomas continuaran.
Al día siguiente, en horas de la tarde, la llevaron nue-vamente al Centro de Salud; sufría vómitos y náuseas. Se anotó una presión arterial 80/60 y temperatura de 38°C. No se hizo anotación en cuanto a pulso, respiración o peso. En esta ocasión se le diagnosticó “síndrome viral agudo”; nuevamente sin haberse hecho un diagnóstico diferencial. Aunque Luz Zenaida llevaba treinta y seis (36) horas su-friendo estos padecimientos, se le recetó “Anaprox”. No se le ordenaron laboratorios a pesar de que persistían todos los síntomas. Fue dada de alta escasamente veinte (20) minutos más tarde, lo cual demuestra que su examen fue apresurado y superficial.
El 6 de diciembre, a las 2:10 de la madrugada, los padres regresaron por tercera vez con Luz Zenaida al Centro de Salud. Apenas podía sostenerse en pie y necesitó el apoyo paterno para caminar hasta la Sala de Emergencia. Tampoco le ordenaron laboratorios, en específico, para co-nocer su balance electrolítico. El examen físico reveló que las mucosas labiales estaban resecas. E.N.P., pág. 2. El Dr. Carlos Santiago decidió hospitalizarla y ordenó que le ad-ministraran 500cc. de Travert II en un período de cuatro (4) horas; luego 500cc. de dextrosa en agua al cinco por ciento (5%) en seis (6) horas, y después 500cc. de solución salina normal al cero punto nueve por ciento (0.9%) en cinco (5) horas. Del récord surge que sólo le administraron los 500cc. de dextrosa en agua al cinco por ciento (5%); nunca el Travert II ni la solución salina. Tampoco le admi-nistraron potasio en el suero, mineral necesario para evitar la inflamación del miocardio. La prueba revela que con los “500cc de Dextrosa en agua no se adelantaba gran cosa porque el líquido que ella recibía de esa forma no va al sitio *917que tiene que ir y se distribuye en todo el cuerpo en vez de ir a la sangre que es donde necesita la concentración salina”. E.N.P., pág. 11. Posteriormente se le administró Fenergán veinticinco (25) miligramos intramuscular.(1)
A las 10:50 de la mañana Luz Zenaida se quejó de difi-cultad al respirar(2) y se le ordenó una radiografía del pecho. Su madre la llevó al salón de radiología. Mientras le tomaban las radiografías, Luz Zenaida se mareó y cayó al piso; sufrió un paro cardiorespiratorio. Se le dio trata-miento de resucitación cardiopulmonar para estabilizarla, le inyectaron azúcar, adrenalina, bicarbonato y xylocaina, y la refirieron al Hospital Regional de Bayamón; cuando llegó, a las 12:25 de la tarde, estaba muerta. En el récord médico no aparece que le hubiesen tomado los signos vita-les luego de que sufriera el paro cardiorespiratorio. Aún así, se desprende que el médico describió que el corazón estaba rítmico y los “pulmones claros”. Además, hay una nota que dice “presión 0, pulso 0, corazón no late y pulmo-nes claros”. Según el criterio del perito Dr. José R. Ramírez Vázquez, lo último es imposible porque ya en ese momento la paciente había sufrido un fallo cardiorespiratorio. A su juicio, también es inexplicable la nota que dice “abdomen blando, depresivo y no doloroso”, puesto que la paciente ya estaba clínicamente muerta y no podía informar si sentía dolor. E.N.P., págs. 13-14.
De la prueba presentada “surge un diagnóstico de ‘Rull Out’ (sic) añadido y un D.I. ‘urinal tractor (sic) infection’. El Dr. Ramírez señala que no sabe de dónde salió esta úl-tima anotación porque no surge de los laboratorios ni del *918récord. En opinión del Dr. Ramírez eso le hace pensar que se hizo retrospectivamente para documentar un examen físico, antes que el paciente se enviara a Rayos X”. E.N.R, pág. 13.
La prueba pericial indica que un electrocardiograma practicado luego del episodio en el salón de radiología de-mostró una taquicardia ventricular(3) que cambió a fibrila-ción ventricular,(4) la cual aparentemente no respondió a cardioversión.(5) La autopsia preparada por la Dra. Yocasta Brugal identifica que la causa de la muerte fue una pancarditis. (6)
Los padres y hermanos de Luz Zenaida demandaron en daños y perjuicios por alegada impericia profesional de los facultativos del Centro de Salud de Bayamón. Previo los trámites de rigor, el Tribunal Superior, Sala de Bayamón (Hon. Juan José Ríos Martínez, Juez), declaró con lugar la demanda y ordenó el pago de $65,000 a cada progenitor por *919la pérdida de la esperanza razonable de alimentos, benefi-cios futuros y los sufrimientos y angustias mentales. Ade-más, indemnizó en $5,000 a cada uno de sus hermanos, más $5,000 en honorarios de abogados y las costas. No con-formes, el Municipio de Bayamón, administrador del Cen-tro de Salud, presentó esta revisión.
I — I I — I
El testimonio del perito de los demandantes, doctor Ra-mírez Vázquez —con especialidad en medicina interna y una subespecialidad en inmunología y enfermedades in-munes— fue a los efectos de que los síntomas que presen-taba Luz Zenaida cuando originalmente acudió al Centro de Salud eran más compatibles con un problema gastrointestinal agudo, de tipo gastritis o gastroenteritis,(7) que con *920un síndrome premenstrual. Destacó que la presión 70/50 es baja y que, junto con el historial de náuseas y vómitos, indicaba un estado de deshidratación severa. Atestó que el resultado de 1.030 del urinálisis debió interpretarse como que el riñón había empezado a compensar la pérdida de líquidos significativos. “Es decir, que Luz Zenaida ha per-dido aproximadamente de unos 5 a 10% de su volumen intracorporal y el riñón empieza a concentrar la orina para tratar de retener líquido a su máxima capacidad ” Opinó que aunque en el récord aparece anotado que la paciente estaba en condición estable, “los síntomas presentados tien-den a sostener un desbalance electrolítico que debe cuanti-ficarse con la correspondiente prueba de electrólitos”. Se-ñaló que la administración de Anaprox(8) estaba contraindicada puesto que, como medicamento irritante similar a la aspirina, podía empeorar la gastritis o gastroenteritis. A su mejor entender, debió recetársele un medicamento para controlar los vómitos y canalizarle una vena para reemplazarle el volumen de líquido. Además, debieron hospitalizarla para observarla y administrarle lí-quidos, ya que no podía ingerir alimentos por su estado de vómitos.
Por otro lado, atestiguó que la deshidratación es una de las causas más comunes de arritmias letales cuando la pér-dida de volumen por vómito causa alcalosis metabólica o hipocaliemia.(9)
*921Explicó que para la segunda visita, el 5 de diciembre, Luz Zenaida llevaba treinta y seis (36) horas con vómitos, fiebre y presión baja. Este cuadro clínico “est[aba] diciendo gastroenteritis”. Sin embargo, en el récord no aparece tal diagnóstico. Por el contrario, aparece uno poco específico de “síndrome viral agudo”. Según su conocimiento, síndrome viral “es lo que se llama ‘waist basket’. Ese diagnóstico es propio de cuando uno no sabe lo que tiene la paciente ...”. E.N.P., pág. 7. A su entender, para esa fecha ya había un marcado signo estabólico o hipocaliemia. Debieron orde-narse exámenes de laboratorio para conocer la severidad del desbalance electrolítico. Además, declaró que de habér-sele hecho un electrocardiograma a la paciente, cuando fue ingresada por última vez al hospital, hubiese podido diag-nosticársele la condición de hipocaliemia.
En síntesis, el testimonio del doctor Ramírez Vázquez, que mereció entero crédito al ilustrado tribunal sentencia-dor, sostiene que al existir un desbalance de electrólitos en el cuerpo y continuar los vómitos, la pérdida de potasio pudo haber causado una hipocaliemia que culminó en una taquicardia ventricular y fibrilación ventricular. (10)
Por otro lado, los demandados presentaron el testimonio pericial del Dr. Germán Malaret, especialista en medicina interna y cardiología. Su teoría fue que Luz Zenaida pade-cía de un síndrome viral, desarrolló una miocarditis aguda fulminante,(11) la cual provocó una taquicardia ventricular y esto fue seguido de su muerte. Según declaró, no existe *922tratamiento específico para una miocarditis o pancarditis viral aguda y el conocimiento de la pancarditis en la pa-ciente se obtiene al hacerse su autopsia por la Dra. Yocasta Brugal.
Hoy la mayoría del Tribunal acoge su teoría y revoca. Al así hacerlo, justifican el tratamiento negligente adminis-trado a Luz Zenaida durante sus tres (3) visitas al Centro de Salud. Concluyen que la muerte de Luz Zenaida era inevitable, ya que “fue víctima de una miocarditis, o pan-carditis, de carácter fulminante que le causó la muerte y para la cual condición no existe tratamiento médico específico...”. En recta juridicidad y justicia, no podemos seguir esa ruta decisoria.
HH i — I J — I
La miocarditis o la pericarditis en los niños mayores o los adultos también puede deberse a un virus Coxsackie del Grupo B y, en algunos casos, a uno del Grupo A o a un virus ECHO. Los síntomas y signos suelen localizarse sólo en el miocardio o pericardio, y la recuperación completa es habitual.
El diagnóstico se establece, como en otras infecciones por virus Coxsackie, por el aislamiento del virus o por estudios del título de anticuerpos. El tratamiento es asintomático, incluso el reposo estricto en cama y el control de la insuficiencia cardíaca y de las arritmias. No se ha establecido el valor de los corticoi-des cuyo uso es mejor reservarlo para los casos de miocarditis con insuficiencia cardíaca asociada.” (Enfasis suplido.) El Manual Merck, 8va ed., 1989, pág. 245.
Como vemos, resulta claro que existe tratamiento ade-cuado para los casos de miocarditis. Interesantemente, el testimonio del doctor Malaret sigue la misma teoría de “miocarditis viral fulminante aguda” que expresara en el juicio de Martínez Cruz v. E.L.A., supra. Allí, en ocasión del *923contrainterrogatorio, “aceptó que la muerte por miocardi-tis viral es la excepción”. (Enfasis en el original.) Id., pág. 117.
Ahora bien, arguendo que la condición de Luz Zenaida no fuera curable, es irrefutable que el diagnóstico efec-tuado y el posterior tratamiento que se le brindó en sus tres (3) visitas al Centro de Salud fueron deficientes, erró-neos y claramente negligentes. Ante lo que era un cuadro claro de deshidratación aguda, no se tomaron las medidas necesarias para sustituir los fluidos de su cuerpo. Tampoco se ordenaron ni practicaron las pruebas de laboratorio para detectar el aparente desbalance electrolítico en la jo-ven Luz Zenaida. Todo esto agudizó su condición viral y, a tenor con el testimonio del doctor Ramírez Vázquez, causó que se produjera la condición de miocarditis o pancarditis que, eventualmente, le causó la muerte.
Estos hechos cumplen con los elementos constitutivos de una causa de acción de negligencia médica bajo el Art. 1802 de nuestro Código Civil, 31 L.P.R.A. sec. 5141, a saber, un daño; su relación causal con la acción u omisión del demandado, que fue por su culpa o negligencia. Ramos, Escóbales v. García, González, 134 D.P.R. 969 (1993); Rivera Jiménez v. Garrido & Co., Inc., 134 D.P.R. 840 (1993); Defendini Collazo et al. v. E.L.A., Cotto, 134 D.P.R. 28 (1993); J.A.D.M. v. Centro Com. Plaza Carolina, 132 D.P.R. 785 (1993); Torres Maldonado v. J.C. Penney Co., 130 D.P.R. 546 (1992); García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193 (1988); Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1987); Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94 (1986); Jiménez v. Pelegrina Espinet, 112 D.P.R. 700, 703 (1982); Gierbolini v. Employers Fire Ins. Co., 104 D.P.R. 853 (1976).
En casos de impericia médica es exigible aquella norma mínima que a la luz de los modernos medios de comunica-ción y enseñanza, y conforme al estado de conocimiento de la ciencia y la práctica prevaleciente de la medicina, satis-*924face las exigencias generalmente reconocidas por la profesión. Castro Ortiz v. Mun. de Carolina, 134 D.P.R. 783 (1993); Pagán Rivera v. Mun. de Vega Alta, 127 D.P.R. 538 (1990); Pérez Torres v. Bladuell Ramos, 120 D.P.R. 295 (1988); Medina Santiago v. Vélez, 120 D.P.R. 380 (1988); Riley v. Rodríguez de Pacheco, supra, pág. 797; Ríos Ruiz v. Mark, 119 D.P.R. 816, 820 (1987); Negrón v. Municipio de San Juan, 107 D.P.R. 375, 377 (1978). El demandante debe demostrar, mediante preponderancia de la prueba, que la conducta negligente del demandado fue el factor que con mayor probabilidad lo causó. Castro Ortiz v. Mun. de Carolina, supra; Pagán Rivera v. Mun. de Vega Alta, supra; Torres Ortiz v. Plá, 123 D.P.R. 637 (1989); Rodríguez Crespo v. Hernández, 121 D.P.R. 639 (1988); Cruz v. Centro Médico de P.R., 113 D.P.R. 719, 745 (1983); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 740 (1984).
En relación con la responsabilidad de los hospitales, rei-teradamente hemos establecido que éste debe brindar al paciente aquel grado de cuidado que ejercería un hombre prudente y razonable en condiciones y circunstancias similares. Márquez Vega v. Martínez Rosado, 116 D.P.R. 397, 405 (1985); Núñez v. Cintrón, 115 D.P.R. 598, 613 (1984); Crespo v. H.R. Psychiatric Hosp., Inc., 114 D.P.R. 796, 800 (1983).
Luz Zenaida llegó al Centro de Salud con síntomas que, según el perito doctor Ramírez Vázquez, reflejaban un cua-dro de gastroenteritis. Los facultativos, fundamentándose en un diagnóstico rápido y superficial, no le proveyeron el tratamiento adecuado para sustituir la pérdida de líquido a causa de los vómitos. Tampoco le ordenaron laboratorios para determinar la existencia de un desbalance electrolítico. Por el contrario, le diagnosticaron, primero, un “síndrome premenstrual” y, posteriormente, un “síndro-me viral agudo”. Aunque toda la prueba tiende a demos-trar su existencia, no surge evidencia de que la joven su-friera de hipocaliemia. Esto se debe a la omisión negligente *925del Centro de Salud al no hacer los laboratorios de rigor que hubiesen arrojado más información sobre tal condición. Concluimos, pues, que los médicos del Centro de Salud incumplieron con el deber de cuidado impuesto por la normativa jurisprudencial; debieron responder.
En Puerto Rico rige la doctrina de la “causalidad ade-cuada” para determinar la causalidad legal entre la acción u omisión negligente y el daño sufrido. Soc. Gananciales v. G. Padín Co., Inc., supra; Jiménez v. Pelegrina Espinel, supra. Esta postula que “ ‘no es causa toda condición sin la cual no se hubiera producido el resultado, sino la que ordi-nariamente lo produce según la experiencia general’ ”. Soc. de Gananciales v. Jeronimo Corp., 103 D.P.R. 127, 134 (1974).
Expresa J. Santos Briz en su antes citada obra La Responsa-bilidad Civil, p. 192 y siguientes, que para la doctrina de la adecuación la cuestión a resolver consiste en determinar si la concurrencia del daño era de esperar en la esfera del curso normal de los acontecimientos o si queda fuera de este posible cálculo. Sólo en el primer caso el resultado es adecuado a la actuación que lo originó, está en relación con ella y fundamenta el deber de indemnizar. Añade el distinguido autor que la cues-tión que esta teoría plantea es determinar si la conducta del individuo es generalmente apropiada para producir un resul-tado de clase dada y la contestación sólo puede darse previa una valoración objetiva, atendiendo las circunstancias del caso concreto.
Apunta Santos Briz que el efecto de una causa adecuada no cesa porque sucesos posteriores actualicen y renueven su riesgo específico. Estos sucesos no interrumpen la relación causal ori-ginaria ni la desplazan por una nueva cadena causal cuando el suceso posterior no ha hecho más que “descubrir” la oculta ten-dencia favorable a su ocurrencia de la condición primaria. En-tendemos el concepto de descubrir en el contexto de acelerar, precipitar, desencadenar y tal vez agravar.
Expresa el autor que bajo la teoría de la adecuación la rela-ción de causa a efecto no se limita a los miembros inmediatos de una cadena causal sino que continúa a través de un'número ilimitado de miembros intermedios; pero este nexo causal —fí-sico o natural— no extiende la responsabilidad hasta conse-cuencias muy alejadas que no pueden ser jurídicamente impu-tadas al actor. H. Brau del Toro, Los daños y perjuicios *926extracontractuales, San Juan, Pubs. J.T.S., 1986, págs. 699-700.
Según la prueba pericial y documental, la causa ade-cuada que causó la muerte de Luz Zenaida fue el diagnós-tico erróneo y el tratamiento inadecuado que se le proveyó. ¿Puede negarse que de haberse diagnosticado y clínica-mente controlado la gastroenteritis viral no se hubiera re-ducido las posibilidades del desenlace fatal por miocarditis viral? Advertimos que ambos peritos coincidieron que en caso de hipocaliemia ésta hacía más probable la muerte de una paciente con pancarditis o miocarditis.
Coincidimos, pues, con el foro de instancia en que la negligencia de los médicos del Centro de Salud al diagnos-ticar y luego dar el tratamiento ante la patente deshidra-tación aguda de Luz Zenaida fue la causa adecuada y de-terminante que incrementó la posibilidad de una muerte por miocarditis o pancarditis.
“La niña le dio la oportunidad a los médicos; los médicos no se la dieron a ella.” Pérez v. E.L.A., 95 D.P.R. 745, 752 (1968).

 Según la prueba pericial de los demandantes Hernández López, el “récord refleja una información confusa en cuanto a la administración del fenergán 25 mili-gramos intramuscular. Da la impresión que se le administra en dos ocasiones, a las 9:00 y a las 11:00, pero el récord del día 7 indica que a las 10:30 la paciente había tenido unos eventos. Por eso el Dr. Ramírez dice que no sabe cómo interpretar esas notas. Esto es una nota que aparece a las 7:30 de la noche”. E.N.P., pág. 12.


 De acuerdo con el doctor Ramírez, la “[dificultad respiratoria en un cuadro clínico de una paciente es un cambio significativo puesto que es uno de los signos vitales, o sea, la respiración hay que atenderla contra la vida continuada y que es uno de los signos que debe cuidar”. E.N.P., pág. 12.


 Taquicardia ventricular es una “[v]ariedad de alteración del ritmo caracteri-zado, en el electrocardiograma, por la sucesión rápida y casi regular, con cadencia media de 140 a 200 por minuto de complejos ventriculares atípicos que asemejan extrasístoles ventriculares; son gobernados por uno o dos focos ventriculares ectópicos. El ritmo auricular, disociado, es más lento (70 a 80 por minuto). La t.v. es por lo general de pronóstico muy grave; aparece sobre todo en la fase aguda del infarto de miocardio o en la fase terminal de las cardiopatías crónicas. Si no se reduce rápidamente (el tratamiento de elección es el choque eléctrico) sobreviene por lo general la muerte por ñbrilación ventricular y parada cardíaca. Las t.v. idiopáticas y benignas son más raras. V. taquicardia ventricular lenta y reentrada”. M. Garnier y V. Delamare, Diccionario de los Términos Técnicos de la Medicina, 20ma ed., Madrid, Eds. Norma, 1981, pág. 1028.


 La fibrilación ventricular es una fibrilación cardíaca que alcanza los ventrículos. Se define como “[tremulación desordenada de las fibras musculares car-diacas que da a la pared del corazón el aspecto del hormigueo de un paquete de gusanos. Produce la parálisis de las cavidades cardiacas interesadas, incapaces de contracciones coordinadas; se limita ordinariamente a las aurículas (fibrilación auricular)-, provoca la arritmia de los ventrículos (arritmia completa). Si alcanza los ventrículos (fibrilación ventricular), produce muy rápidamente la muerte por paro cardíaco (v. este término)”. (Énfasis en el original.) Garnier y Delamare, op. cit., pág. 405.


 Cardioversion es el “[^establecimiento del ritmo cardiaco normal por medio de un choque eléctrico externo. V. desfibrilador y lesfibrilación”. Garnier y Delamare, op. cit., pág. 146.


 Pancarditis es una “[ijnflamación del endocardio, del miocardio y del pericardio. Se observa en general en el curso del reumatismo poliarticular agudo y puede provocar un extraordinario aumento del volumen del corazón ... y presentar una evolución grave ....” Garnier y Delamare, op. cit., pág. 745.


 La gastroenteritis es “un término genérico que a menudo implica una etiolo-gía inespecífica, desconocida o no aclarada. Sin embargo, determinadas enfermeda-des de etiología bacteriana, vírica, parasitaria o tóxica conocida, pueden incluirse en la definición clínica. Cuando es posible identificar una etiología específica puede evi-tarse el término menos específico (gastroenteritis). Para algunos tipos de gastroenteritis bacteriana (p. ej., cólera, salmonelosis y shigelosis) hay mecanismos patogé-nicos establecidos, y estos casos pueden considerarse prototipos para otros síndromes de menor especificidad.
“El carácter y gravedad de los síntomas dependen de la naturaleza y de la dosis del irritante, de la duración de su acción, de la resistencia del paciente y del grado de afectación. GI. El inicio es a menudo súbito y a veces muy florido, con anorexia, náuseas o vómitos, borborigmos, espasmos abdominales y diarrea, con emisión de sangre y moco o sin ella. Puede acompañarse, de malestar, dolores musculares y postración.
“Los vómitos y la diarrea persistentes determinan una grave deshidratación y shock, con colapso vascular e insuficiencia renal oligúrica. Si los vómitos causan una pérdida de líquido excesiva, se produce alcalosis metabólica con hipocloremia. Si la diarrea es más prominente, es más probable que aparezca acidosis. Los vómitos y la diarrea excesiva pueden producir hipopotasemia. Puede aparecer también hipona-tremia, particularmente si se utilizan líquidos sin electrólitos en el tratamiento de reposición. La deshidratación grave y el equilibrio acidobásico pueden producir cefa-lea y síntomas de irritabilidad muscular y nerviosa.”
Finalmente, el tratamiento aconsejado incluye: “el reposo en cama con un ac-ceso conveniente a un baño cómodo o a la utilización de una cuña. Cuando las náu-seas o los vómitos son leves o ya han finalizado, se toman líquidos como té endulzado caliente, bebida carbonatada, sol. de glucosa y electrólitos p.o. (v. Diarrea, cap. 56), caldo colado, cereales, gachas o caldos con sal. Mientras hay vómitos no debe tomarse nada p.o. Si los vómitos son persistentes o la deshidratación es importante, son necesarias las perfusiones i.v. de suero glucosado al 5%, junto con la adecuada repo-*920sición electrolítica. El ejemplo más notable, en el que se comenta con detalle el papel de la fluidoterapia en la gastroenteritis, es el de cólera agudo (v. Cólera, cap. 8). En otros casos se aplican principios similares. En los casos graves, cuando se produce un shock está indicada la administración de sangre o expansores del plasma.” El Manual Merck, 8va ed., 1989, págs. 870-872.


Anaprox es un analgésico antinflamatorio que contiene 275 mg. de naproxen sodium. Su uso es indicado para el alivio de dolores ligeros y moderados, y para el tratamiento de dismenorrea primaria. También está indicado su uso para diferentes tipos de artritis, tendinitis, bursitis y gota aguda. Physician’s Desk Reference, 1990, pág. 2185.


 Declaró que la hipocaliémia es una baja en potasio que se produce por un desbalance electrolítico y que la presencia de este desbalance electrolítico aumenta la irritabilidad de cualquier condición cardíaca y puede ser fatal. E.N.P., pág. 10. Clínicamente se define como “[disminución de la tasa del potasio en la sangre. *921Puede ser provocada por pérdidas de potasio por vía digestiva (vómitos, diarrea) o por una modificación de la reabsorción tubular del potasio, de origen renal o corticosuprarrenal”. Gamier y Delamare, op. cit., págs. 510-511.
Sobre sus efectos en el corazón enfatizamos que “la hipocaliemia grave puede producir contracciones ventriculares y auriculares prematuras y taquiarritmias ven-triculares y auriculares, así como trastornos de la conducción auriculoventricular en pacientes que no reciben digital. En presencia de tratamiento con digital se producen alteraciones similares con grados menores de hipocaliemia”. El Manual Merck, 8va ed., 1989, págs. 1080-1081.


 Esta teoría quedó debidamente confirmada por el tratadista citado en su testimonio. Véase, Harrison, Internal Medicine, 7ma ed., pág. 1127. E.N.P., pág. 13.


 Miocarditis es el “[n]ombre genérico de todas las inflamaciones del miocardio”. Gamier y Delamare, op. cit., pág. 659.
*922De la autopsia practicada por la Dra. Yocasta Brugal no surge que la condición fuese “fulminante”. Además, resulta interesante notar que ninguno de los peritos coincidió con que la pancarditis viral fue la causa de la muerte tal y como lo concluyó la patóloga, doctora Brugal, en su autopsia. [001a]